Title: To Thomas Jefferson from Pierce Butler, 3 September 1801
From: Butler, Pierce
To: Jefferson, Thomas


Dear Sir
Philada. September the 3d. 1801—
I am just now favourd with Your letter of the 26th of August—Whatever removal I might recommend in So. Carolina can never have in view the strengthening of any personal Interest; yet If I was guided by such considerations the encrease of personal Interest woud be used only in support of the present State of things as regards the General Governmt. The truth is I have no personal object in So. Carolina or else where—I can not place myself, nor allow of being placed among Ear Wiggs who always hang about Men in power—I know there are some Characters in or of So. Carolina who have sent forward a list of removals, and Successors—I have seen them. Of the motive in trying to lead the Executive into a wrong direction I shall say nothing in this letter—
The person to whom I had allusion is Mr Danl. Stevens the Supervisor—he has been represented to me as having, previous to the late Election, written circular letters through the State, propagating the grossest falsehoods of the present Chief Magistrate of the US—as having sent all the petty Excise Officers posting through the State, to try to prevent the Election of such Men to the State Legislature as were of Republican principles—If my information was correct, and I believe it was, such Corruption shoud not have power—I have been assured that himself and his Sattelites influenc’d One hundred Votes in Charleston only—I have no objection to his being informd that he is removed by my recommendation—At this moment I woud not recommend one other removal—the two others I mentiond are inferior Excise Officers of no Note
Offering, respectfully, my opinion on the general principle of Removal; it appears to me prudent to do it sparingly; and where only Corruption in Office stares Us in the face, ’till it is ascertaind who are to Compose the Senate at the next meeting—The line of Conduct of Govr McKean, as to removals, can not have Your approbation; and yet I believe he woud lead You into it if he coud—
View me not I pray You, as one Courting a Correspondence with the Chief Magistrate of the Union—
In Publick or in private life You have had the highest esteem, respect, and regard of
P. Butler
